UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2254


MARK A. WARD,

                  Plaintiff - Appellant,

             v.

PETER E. MALONEY, Plan Administrator; JOHN T. MCDONALD,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.          William L.
Osteen, Jr., District Judge. (1:08-cv-00054-WO-PTS)


Submitted:    March 16, 2009                 Decided:   April 1, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Ward, Appellant Pro Se. David Aaron Kushner, WILLCOX &
SAVAGE, PC, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mark   A.   Ward    appeals       the    district       court’s        order

adopting     the    recommendation        of    the        magistrate       judge     and

dismissing    Ward’s     civil   claims    with       prejudice      and    issuing     a

prefiling injunction against Ward.              We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.                       Ward v. Maloney, No.

1:08-cv-00054-WO-PTS       (M.D.N.C.      Sept.      29,    2008).         We   dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials           before    the    court     and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                       2